Citation Nr: 1510740	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus, hypertension, and posttraumatic stress disorder (PTSD).
  
3.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marines Corps from January 1974 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board remanded the case to the RO, via the Appeals Management Center (AMC) in October 2013 for further development.   The most recent requested development completed, the matter has properly been returned to the Board for appellate consideration. 

The Veteran's appeal previously included the issue of service connection for right lower extremity neuropathy, claimed as secondary to service-connected diabetes mellitus.  However, in August 2014, the AMC granted that benefit.  Accordingly, the issue is no longer on appeal, and no further consideration is necessary.  

The issues of entitlement to service connection for headaches, right arm numbness, and a right elbow condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire initial rating period on appeal, service-connected diabetes mellitus required insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet, but no regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119; Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in November 2004 and February 2005.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations in June 2005, January 2007, June 2010, and April 2012.  Those examinations collectively describe the Veteran's diabetes mellitus, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for diabetes mellitus are governed by the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.

A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007). The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.

The Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20 [percent] rating." Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion. See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).

In Camacho, the Court also held "that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities." Camacho, 21Vet. App. at 364.  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. At 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100 percent rating)).  

Applying the regulations to the facts in the case, the Board finds that the criteria for a higher rating are not met.  The earliest evidence relevant to the severity of the Veteran's service-connected diabetes mellitus includes an October 2004 private treatment record of a glucose test, causing a diagnosis of diabetes mellitus.  Subsequent VA treatment records dated from November 2004 document the severity of the Veteran's disability.

VA first afforded the Veteran an examination for the Veteran's service connection claim for diabetes mellitus in June 2005.  The examiner noted the Veteran's diagnosis of diabetes in October 2004, after which he was started on oral hypoglycemic agents.  There was no ketoacidosis or hypoglycemic reactions, and no hospitalization had been necessary in the previous year.  The Veteran reported trying to follow a diabetic diet.  He admitted recent weight gain and restriction of activities, reported as trouble walking due to numb feet.  The examiner noted a poor control range in hyperglycemia as well as moderate functional impairment.  

In August 2006, the Veteran presented for an annual diabetic examination at the VAMC.  His blood sugar had been high before the consultation, and he was educated on the importance of tight blood sugar control.  

In a January 2007 VA examination, the Veteran complained of complications of neuropathy, regulation of activities, and restricted diet.  The examiner reported the Veteran's  attempts to restrict his diet and activities on account of his diabetes.  The Veteran reported that he had hypoglycemic events three to four times per month.  The Veteran did not indicate that there were any hospitalizations or doctor visits for those events, however.  

The Veteran presented at another VA examination for his diabetes mellitus in June 2010.  The Veteran denied ketoacidosis or hypoglycemic reactions.  The Veteran did report that on one occasion his blood sugar level dropped to a low level in 2006, but he asserted that he had not had another low blood sugar level since.  There were no hospitalizations for ketoacidosis or hypoglycemic reactions, but the Veteran was admitted to a hospital for high blood sugar that resulted in dehydration in February 2010.  The Veteran had a restricted diet, but he denied restriction of activities due to his diabetes mellitus.  The frequency of visits to diabetic care providers was once every two to three months.  

April 2011 VA treatment notes show that the Veteran's diabetes was controlled, but the Veteran reported having hypoglycemia.  The clinical pharmacist reduced the Veteran's dose of insulin and stressed the importance of diet and exercise.  The VA clinical pharmacist again adjusted the Veteran's insulin intake in August 2011.  

VA afforded the Veteran another examination to evaluate his diabetes mellitus in April 2012.  After review of the claims file and VA records, the examiner reported that the Veteran did not require regulation of activities as part of the management of his diabetes.  He also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  He further explained that there had been no hospitalizations for the same two conditions over the last twelve months.

A subsequent December 2012 VA clinical record reveals that the Veteran's diabetes was uncontrolled with significant fluctuation.  The clinical pharmacist suspected the fluctuations were in large part due to the Veteran's reported erratic diet.  The treating pharmacist recommended an improved diet and stressed the importance of exercise.  A January 2013 VA clinical shows that the Veteran's diabetes was uncontrolled because the Veteran often missed his insulin schedule and overmedicated when his blood sugar levels were fluctuating.  The clinical pharmacist recommended taking insulin as directed and stressed the importance of proper diet and exercise.  

The Veteran has made statements over the course of the appeal to the effect that he has had to regulate his activities as a result of his diabetes mellitus.  However, the examination reports, as well as the private and VA treatment records are evidence that his diabetes mellitus has not required medically ordered regulation of activities at any time since he first filed his claim in October 2004.  In fact, the medical records indicate that he has been directed to exercise. Neither the Veteran nor his representative has provided evidence showing that they have medical expertise.  Since medical evidence is required to show that an individual's diabetes requires regulation of activities, their statements to that effect do not satisfy that criterion.  See Camacho, supra.  Based on these facts, the Board concludes that the preponderance of evidence is against a finding that his diabetes mellitus has required regulation of activities at any time subject to this appeal.  

The medical evidence of record shows that during the appeal period, the Veteran's diabetes mellitus required hypoglycemic agents or insulin, and a restricted diet.  As the next higher rating depends on a finding that his diabetes mellitus requires regulation of activities, the preponderance of evidence is against such a finding, and because the criteria for rating diabetes mellitus are successive criteria, the Board concludes that his diabetes mellitus does not approximate a rating higher than the 20 percent already assigned.  Review of the claims file fails to disclose any period of time on appeal when the schedular criteria for a rating higher than 20 percent have been approximated.  Therefore, the preponderance of evidence is against assigning a higher schedular rating for any period on appeal and the Board must deny his appeal as to a higher schedular rating.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement for service connection for headaches, right arm numbness, and a right elbow disability.  VA has not met its duty to assist the Veteran in substantiating his claims of entitlement to service connection for these disorders.  VA afforded the Veteran an examination in August 2014 to address these issues.  This examination was inadequate.  

Headaches

The Veteran has argued through his personal statements, and through his representative, that his headaches occurred as a result of his active service.  Alternatively, he asserted that his headaches are secondary to his service connected conditions of diabetes mellitus or hypertension.  Additionally, in a February 2015 brief, the Veteran, through his representative, argued that his headaches could have been caused by or related to his service-connected PTSD.  The August 2014 examination confirmed the existence of a headache disorder.  However, it did not address the question of whether the headache disorder is related to service or to any of the Veteran's service-connected conditions.  A remand is necessary so that VA can provide an adequate examination and opinion that addresses these questions.  

Right Arm

In August 2014, the AMC granted service connection for a scar on the right upper extremity, residual or a gunshot wound sustained during military service.  Before this decision, the issue on appeal was claimed as numbness in the right arm, secondary to diabetes mellitus.  The question of whether the Veteran has right arm numbness, or neuropathy, as a result of his service-connected diabetes mellitus was not adjudicated in the August 2014 rating decision.  Indeed, that question, though remanded by the Board in December 2013, was not addressed in the resulting August 2014 VA examination.  Therefore, a remand is necessary to address this question as well as the question of whether right arm numbness is related to military service. 

Right Elbow

The Veteran's service treatment records document that the Veteran's right elbow was normal at the time of his January 1974 enlistment examination.  Subsequent records from March 1975 document a motor vehicle accident in which the Veteran's right elbow went through the car window.  He received sutures that remained in his elbow for less than two weeks.  The Veteran also sustained a flesh wound in his right forearm in September 1975, caused by a stray bullet.  This history is documented in the Veteran's exit examination from service in February 1978.  

Subsequently, a July 1998 VA treatment notes show the Veteran presenting with a one to two day history of right elbow and forearm pain and paresthesias.  The Veteran reported that he had ridden a mechanical bull and rode his motorcycle during the preceding three days.  He was diagnosed with elbow bursitis, but x-rays taken at that time were normal.     

In a January 2011 VA examination, the Veteran reported that he had worked as an auto technician until 2004.  The Veteran asserted that he did not notice the right elbow discomfort for a long period of time because he had been "self-medicating" with drugs and alcohol.  He further indicated that his pain in the elbow worsened during 1998 and 1999, describing it as "creaking."  Examination revealed pain with lifting heavy objects, extension of wrist movements, superficial radial nerve pain, and no noted muscle wasting or atrophy.  The examiner explained that the elbow pain was not likely "related to scar/nerve pain."  X-rays were normal.  The Veteran was diagnosed with intermittent right lateral epicondylitis, or tennis elbow.  In an April 2012 VA examination for clarification, the examiner agreed with the January 2011 examiner by concluding that it was less likely as not that the Veteran's claimed right arm condition was related to his in-service treatment for an injury to the right posterior forearm in September 1975, the gunshot wound.  

These opinions are not adequate.  First, the Veteran is claiming service connection for a right elbow condition.  He received a diagnosis of intermittent right lateral epicondylitis during the pendency of his claim.  The examiner provided an opinion with regard to any relation to a gunshot wound during service, but did not provide a rationale.  Additionally, the examiner did not opine whether the Veteran's current elbow condition could be related to his injury in a motor vehicle accident during service.  Finally, the examiners of record seem to conflate the Veteran's complaints of elbow pain with his reports of right arm numbness, addressing the two disabilities as one complaint for their opinions.  As provided above, the Veteran has an extensive history of elbow complaints, independent of any complaints of right arm numbness.  An opinion is necessary to address the right elbow alone.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for appropriate VA examinations conducted by examiners that haven't examined the Veteran before.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed. 

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  

(a)  Schedule the Veteran for an appropriate VA examination for the claimed condition of headaches.  The examiner should:

Identify any and all headache disorders the Veteran has had at any time since he filed his claim in October 2004.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder had onset during the Veteran's active service or was caused by his active service.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused a headache disorder.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any current headache disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hypertension caused a headache disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected hypertension aggravated (permanently worsened beyond the natural progression) any headache disorder.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused a headache disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected PTSD aggravated (permanently worsened beyond the natural progression) any headache disorder.

(b)  Schedule the Veteran for an appropriate VA examination for the claimed condition of right arm numbness.  The examiner should:  

Identify any and right arm disorders, excluding the right elbow, the Veteran has had at any time since he filed his claim in October 2004.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right arm numbness had onset during the Veteran's active service or was caused by his active service.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused right arm numbness. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any right arm numbness.

(c)  Schedule the Veteran for an appropriate VA examination for the claimed orthopedic condition of right elbow disability.  The examiner should:

Identify any and all right elbow disabilities the Veteran has had at any time since he filed his claim in October 2004.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right elbow disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service.

2.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


